[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                            ________________________
                                                                       FILED
                                       No. 07-11419          U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                ________________________          February 20, 2008
Dall. C. Docket No. 05-23168 CV-JAL THOMAS K. KAHN
                                                                      CLERK

LAND-CELLULAR CORPORATION,
a Florida corporation,

                                                                          Plaintiff-Appellee,

ROBERT MOSES,
                                                                                      Plaintiff,

                                            versus

FRANK ZOKAITES,

                                                                       Defendant-Appellant.

                                ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                    (February 20, 2008)

Before ANDERSON and BARKETT, Circuit Judges, and TRAGER*, District
Judge.
________________
       *Honorable David G. Trager, United States District Judge for the Eastern District of New
York, sitting by designation.
PER CURIAM:

      After careful consideration, we conclude that this Court does have

jurisdiction of this appeal. We also conclude that the district court erred in

dismissing Zokaites’ claims with prejudice. The agreement to submit claims to

arbitration was limited to disputes relating to the distribution of the remaining

proceeds from CalAmp and the distribution of proceeds from the sale of the

remaining assets. Of course, if the distributions from the Escrow Agreement

(which of course may involve issues that have to be arbitrated) are sufficient to pay

Zokaites’ claims in full, then the remaining claims in the court proceeding may

well be moot. On the other hand, if Zokaites is not thus paid in full, he should be

permitted to litigate his claims in the court proceeding, including in particular his

claims based upon the personal guarantee of Moses.

      Accordingly, the judgment of the district court is reversed, and the case is

remanded for further proceedings not inconsistent with this opinion.

      REVERSED and REMANDED.




                                           2